Exhibit 10.19

 

FIFTH AMENDMENT TO EQUITY RESIDENTIAL 2002 SHARE INCENTIVE PLAN

 

THIS FIFTH AMENDMENT (the “Fifth Amendment”) to EQUITY RESIDENTIAL 2002 SHARE
INCENTIVE PLAN (“Plan”) is executed as of the 1st day of October, 2006.

 

RECITALS

 

WHEREAS, the Board of Trustees of Equity Residential (the “Company”) adopted the
Plan on February 21, 2002, which was approved by the shareholders of the Company
at the 2002 annual meeting.

 

WHEREAS, the Company entered into a First Amendment to the Plan dated as of
February 7, 2003, a Second Amendment to the Plan dated as of June 10, 2003, a
Third Amendment to the Plan dated as of April 25, 2005 and a Fourth Amendment to
the Plan dated as of February 1, 2006.

 

WHEREAS, the Company desires to further amend the Plan pursuant to this Fifth
Amendment to make a minor modification to ensure compliance with current stock
option accounting rules.

 

NOW THEREFORE, the Plan is further amended as follows:

 

1.                                       AMENDMENTS. The first sentence of
Section 13 of the Plan is hereby amended by deleting the word “may” in the
seventh line thereof and replacing it with the word “shall”.

 

2.                                       PLAN IN FULL FORCE AND EFFECT.  After
giving effect to this Fifth Amendment, the Plan remains in full force and
effect.

 

IN WITNESS WHEREOF, this Fifth Amendment has been executed as of the date first
written above.

 

 

 

EQUITY RESIDENTIAL

 

 

 

 

 

 

 

By:

/s/ Bruce C. Strohm

 

 

 

Bruce C. Strohm

 

 

Executive Vice President and General Counsel

 

--------------------------------------------------------------------------------